EXHIBIT 10.4.3
FORM
Fauquier Bankshares, Inc.
Restricted Stock Agreement
     THIS AGREEMENT is between Fauquier Bankshares, Inc. (the “Company”) and
                     (the “Employee”), and is dated as of                     ,
2009 (the “Date of Award”).
     The Company hereby grants the Employee a Restricted Stock Award under the
Fauquier Bankshares, Inc. Long-Term Incentive Program (the “Program”), subject
to the terms and conditions of this Agreement. Program Awards are allocated from
the Fauquier Bankshares, Inc. 2009 Stock Incentive Plan (the “Plan”).
     The terms of the Program and the Plan are incorporated into this Agreement
by reference, and such terms shall control over any inconsistent provisions in
this Agreement. Any term used in this Agreement that is defined in the Program
or Plan shall have the same meaning provided in the Program or Plan.
     1. Restricted Stock Award. The Company shall transfer ___shares of
Restricted Stock to the Employee on ___(the “Grant Date”). The Fair Market Value
of the Restricted Stock as of the Grant Date, as determined by the Company, is
$  per share. The Employee has the right to elect to include the value of the
Restricted Stock in gross income in the year of transfer pursuant to Internal
Revenue Code section 83(b) by completing the “Election to Include Value of
Restricted Property in Gross Income in Year of Transfer Under Code
Section 83(b)” form (the “83(b) Election Form”), attached as Exhibit A to this
Agreement.
     2. Restrictions. Except as provided in this Agreement, the Restricted Stock
is nontransferable and subject to a substantial risk of forfeiture. The
Employee’s interest in the Restricted Stock shall become transferable and
non-forfeitable (“Vested”) as of the date provided in Section 3 of this
Agreement (the “Vesting Date”).
     3. Vesting.
      (a) Vesting Date. The Restricted Stock awarded pursuant to Section 1 shall
become Vested on                     , 2011, provided the Employee is an
employee of the Company as of the Vesting Date and has been so employed
throughout the period beginning on the date of this Agreement and ending on the
Vesting Date.

 



--------------------------------------------------------------------------------



 



     (b) Retirement. In the event of the Employee’s Retirement, as defined in
the Plan, before the Vesting Date, all of the Restricted Stock shall be
transferable and non-forfeitable as of the date of the Employee’s Retirement.
     (c) Death or Disability. If the Employee dies or becomes Disabled (as
defined below) before the Vesting Date, all of the Restricted Stock shall be
transferable and non-forfeitable as of the date of the Employee’s death or
Disability. For purposes of this Agreement, “Disability” means the Employee, as
determined by the Committee, is (a) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, or (b) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company.
     (d) Change in Control. If there is a Change in Control of the Company
before the Vesting Date, all of the Restricted Stock shall be transferable and
non-forfeitable as of the date of the Change in Control.
     4. Custody of Certificates. The Company will deliver to the Employee the
certificates evidencing the Restricted Stock awarded. The stock certificates
shall bear a legend describing the terms and conditions of the applicable
restrictions on transfer. [or: Custody of certificates evidencing unvested
Restricted Stock shall be retained by the Company. The Company shall deliver
certificates to the Employee of Restricted Stock that become Vested within
30 days after the Vesting Date].
     5. Dividends and Voting Rights. The Employee will have the right to receive
cash dividends and will have the right to vote Restricted Stock, both unvested
and Vested.
     6. Effect of Termination of Employment. All Restricted Stock that is not
then Vested shall be forfeited if the Employee’s employment with the Company
terminates for any reason other than Retirement, death or Disability. [If
applicable: the Employee shall return to the Company all stock certificates
evidencing such unvested Restricted Stock.] The Employee shall not be entitled
to any compensation with respect to such unvested Restricted Stock.
     7. Tax Liability and Income Tax Withholding. The Employee agrees as a
condition of this Restricted Stock award to pay to the Company, or make
arrangements satisfactory to the Company regarding the payment to the Company
of, the aggregate mount of any federal, state or local income taxes of any kind
required by law to be withheld with respect to the Restricted Stock when the
fair market value of the Restricted Stock become taxable. Until such amount has
been paid or arrangements satisfactory to the Company have been made, no stock
certificate shall be delivered to the Employee. The Employee hereby authorizes
the Company to sell all or any part of the Restricted Stock if necessary to
protect the Company form incurring a withholding tax liability.

2



--------------------------------------------------------------------------------



 



     8. Adjustments. If the number of outstanding shares of Company Stock is
increased or decreased as a result of a stock dividend, redemption, stock split,
reverse stock split, recapitalization, merger, consolidation, spinoff,
reorganization, combination or exchange of shares, or any similar corporate
change, the number of shares of Restricted Stock subject to the Award shall be
appropriately adjusted by the Committee, whose determination shall be binding.
     9. Employment Rights. Neither the Plan nor this Agreement confers upon the
Employee any right to continue as an employee of the Company or limits in any
respect the right of the Company to terminate the Employee’s employment.
     10. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.
     11. Severability. In the event any provision (or any part of any provision)
contained in this Agreement shall for any reason be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision (or remaining part of the
affected provision) of this Agreement, but this Agreement shall be construed as
if such invalid, illegal, or unenforceable provision (or part thereof) were
modified to the minimum extent necessary to make it legal and enforceable and to
achieve the same objective. If no such modification is possible, then this
Agreement shall be construed as if such provision had never been contained
herein but only to the extent such provision (or part there of) is invalid,
illegal, or unenforceable.
     12. Acceptance of Restricted Stock Agreement. This Agreement deals only
with the Restricted Stock Agreement the Employee has been granted. By signing
below, the Employee indicates acceptance of the Restricted Stock Agreement and
his or her agreement to the terms and conditions set forth in this Agreement,
which, together with the terms of the Program and the Plan, shall become the
Company’s Restricted Stock Agreement with the Employee. The Employee also
acknowledges receipt of a copy of the Program and the Plan and agrees to all of
the terms and conditions of both documents. This Agreement will not be effective
until it is signed and returned.
     13. Code Section 409A. To the extent applicable, this Agreement is intended
to comply with Code Section 409A, and the Committee shall interpret and
administer the Agreement in accordance therewith. In addition, any provision,
including, without limitation, any definition, in this Agreement that is
determined to violate the requirements of Code Section 409A shall be void and
without effect and any provision, including, without limitation, any definition,
that is required to appear in this Agreement under Code Section 409A that is not
expressly set forth shall be deemed to be set forth herein, and the Agreement
shall be administered in all respects as if such provisions were expressly set
forth. In addition, the timing of payment of the benefits provided for under
this Agreement shall be revised as necessary for compliance with Code Section
409A.
     14. Entire Agreement, Amendment. This Agreement constitutes the entire
agreement between the Employee and the Company with respect to the Restricted
Stock Agreement and shall be binding upon the Employee’s legatees, distributes,
and personal representatives and the

3



--------------------------------------------------------------------------------



 



successors of the Company. This Agreement may only be amended by a writing
signed by both the Employee and the Company.

            Fauquier Bankshares, Inc.
                By:      
 
 
              Its:     
 
 
              Date:     
 
 
      [Employee Name]

      Signature:       
 
 
          Date:       
 
 
   

4



--------------------------------------------------------------------------------



 



Exhibit A
Fauquier Bankshares, Inc.
Restricted Stock Award
Election to Include Value of Restricted Property in Gross Income
in Year of Transfer Under Code Section 83(b)
     The undersigned hereby elects to have the provisions of Section 83(b) of
the Internal Revenue Code of 1986, as amended (the “Code”), apply to purchases
and grants of the property described below. The undersigned provides the
following information in accordance with Treasury Regulation Section 1.83-2:
     1. The name, address and taxpayer identification number of the undersigned
are:

                             
 
  Name                                          
 
                           
 
  Address                                          
 
                                         
 
                                Social Security No.   -   -          
 
         
 
 
 
   
 
 
 
     

     2. Description of property with respect to which the election is being
made:
                          restricted shares of common stock of Fauquier
Bankshares, Inc. (the “Company”) awarded to the taxpayer pursuant to an
Agreement between the taxpayer and the Company dated as of                     ,
2009.
     3. The date on which property is transferred and the taxable year for which
the election is made:
     The restricted stock was awarded and transferred to the taxpayer as of
                    , 2009. The taxable year to which this election relates is
calendar year 2009.
     4. The nature of the restriction(s) to which the property is subject:
     The restricted stock is forfeitable and not transferable until the Vesting
date.





--------------------------------------------------------------------------------



 



     5. Fair market value:
     The aggregate fair market value of the restricted stock subject to this
election, as described in Section 2 above (determined with regard to nonlapse
restrictions only), is $                    .
     6. Amount paid for property:
     Except for services to be rendered, no consideration was paid for the
restricted stock.
     7. Furnishing statement to employer:
     A copy of this statement has been furnished to Fauquier Bankshares, Inc.
Dated:                      ___, 2009

            Signature
                       

2



--------------------------------------------------------------------------------



 



Restricted Units Award
83(b) Election Form
General Instructions
     This form must be filed with the Internal Revenue Service Center where you
file your Federal Income Tax Return on or before 30 days from
                    , 2009, with a copy furnished to the Company. A copy of this
form as filed must also be attached to your [2009] Federal Income Tax Return
Form 1040.
     A copy of this form should also be furnished to Fauquier Bankshares, Inc.
contemporaneously with your Internal Revenue Service filing.
Special Instructions
Paragraph 2 Insert the number of restricted units of membership interest to be
covered by the election. The number may be all or any portion of the number of
units awarded to you.
Paragraph 5 Multiply the number of units entered in paragraph 2 by the fair
market value of each unit on the date of grant (as stated in paragraph 1 of the
Agreement) and enter the product in the space provided. This is the amount of
additional compensation income which must be reported by you to the IRS and on
which you will pay federal and state income taxes for 2009.

